


110 HRES 410 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 410
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2007
			Mr. Boozman submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to the increase in rates of postage for standard
		  mail that went into effect on May 14, 2007.
	
	
		That it is the sense of the House of
			 Representatives that the significant increase in the rates of postage for
			 standard mail that went into effect on May 14, 2007, has the possibility of a
			 very detrimental impact on small and large businesses alike, but especially
			 with respect to mail-order businesses.
		
